53 F.3d 341NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Simon Castorena SOTELO, Defendant-Appellant.
No. 94-16596.
United States Court of Appeals, Ninth Circuit.
Submitted April 19, 1995.*Decided April 28, 1995.

Before:  BROWNING, SNEED, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Simon Castorena Sotelo appeals pro se the district court's dismissal of his petition for relief under 28 U.S.C. Sec. 2255.  Sotelo claims the district court abused its discretion when it held his challenge to a 1979 guilty-plea conviction barred by laches.  We have jurisdiction under 28 U.S.C. Sec. 2255, and we affirm.


3
We review for an abuse of discretion a district court's application of laches.  Telink, Inc. v. United States, 24 F.3d 42, 47 (9th Cir.1994).  Here, fifteen years after he had been convicted for conspiring to distribute heroin and seven years after he had finished serving the related prison sentence, Sotelo sought to challenge his plea of guilty.  The district court treated Sotelo's filing as a petition for writ of coram nobis, and barred his claims on the grounds that Sotelo had not been diligent in seeking relief and his long delay had prejudiced the government.  The record amply supports the district court's conclusion that Sotelo's delay was unwarranted and that it prejudiced the government.  There was no abuse of discretion.  See Telink, 24 F.3d at 47.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3